THE COURT.
The appellant was convicted in the Superior Court of Merced County of the violation of sections 470 and 476a of the Penal Code, a felony.
The transcript on appeal was filed in this court September 8, 1938. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on October 3, 1938. No appearance was made for appellant at the time the case was called for hearing.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.